Opinion

VERTEFEUILLE, J.
The issues in this certified appeal are whether: (1) the denial of a notice of intervention filed in an administrative proceeding pursuant to General Statutes § 22a-19,2 is a “final decision,” within the *134meaning of General Statutes § 4-183 (a),3 for purposes of filing an administrative appeal to the Superior Court; and (2) the plaintiff in this case had standing, pursuant *135to § 22a-19, to intervene in the administrative proceeding in question to raise environmental issues. Following our grant of certification to appeal,4 the plaintiff, Maurice Nizzardo, appeals from the judgment of the Appellate Court affirming the trial court’s judgment denying him intervenor status. We conclude that: (1) the denial by the named defendant, the state traffic commission (commission),5 of the plaintiffs request to intervene was not a final decision requiring an appeal within forty-five days pursuant to § 4-183 (c); (2) our decisions in Connecticut Fund for the Environment, Inc. v. Stamford,, 192 Conn. 247, 250, 470 A.2d 1214 (1984), and Middletown v. Hartford Electric Light Co., 192 Conn. 591, 597, 473 A.2d 787 (1984), that § 22a-19 does not expand the jurisdictional authority of an administrative agency accurately interpreted that statute; and (3) the plaintiff lacked standing to intervene in the administrative proceeding in question because the commission lacks jurisdiction to consider any of the environmental issues that can be raised under § 22a-19. Accordingly, we affirm the judgment of the Appellate Court.
The following procedural history is relevant to the appeal before us. The defendant First Stamford Corporation (First Stamford) sought a certificate of operation from the commission pursuant to General Statutes § 14-3116 in connection with a proposed commercial devel*136opment project. The plaintiff, who owned property in *137the vicinity of the proposed project, filed a request to intervene pursuant to § 22a-19, which the commission denied. Following the commission’s grant of the certificate of operation to First Stamford, the plaintiff appealed to the trial court pursuant to § 4-183. See footnote 3 of this opinion. The trial court granted, in part, First Stamford’s motion to dismiss the appeal and, following a trial to the court, dismissed the remainder of the appeal. The plaintiff appealed from the judgment of the trial court to the Appellate Court, which affirmed the judgment; Nizzardo v. State Traffic Commission, 55 Conn. App. 679, 739 A.2d 744 (1999); and this appeal followed. See footnote 4 of this opinion.
The following additional facts and procedural history are undisputed. In April, 1996, First Stamford filed an application for a certificate of operation with the commission in connection with a shopping center that First Stamford proposed to erect in Stamford near the Greenwich-Stamford town line. On November 27, 1996, the plaintiff, pursuant to § 22a-19, filed with the commission a verified “Notice of Intervention.” The plaintiffs notice specifically referred to First Stamford’s application, asserted that the application concerned “an administra*138tive proceeding which involves conduct which is reasonably likely to have the effect of unreasonably polluting, impairing or destroying the public trust in the air, water, wildlife or other natural resources of the State,” and requested “status as [an] intervening party for participation in the administrative proceeding before the [commission].” On December 2, 1996, the commission denied the plaintiffs request for intervenor status pursuant to § 22a-19. The commission gave two independent reasons for its actions: (1) the petition was “inadequate” because it “fail[ed] to articulate how and in what manner the issuance of a [certificate of operation] would unreasonably pollute, impair or destroy any natural resource of the State within the contemplation of [§] 22a-19 (a)”; and (2) the commission “has no jurisdiction over environmental issues and, therefore, has no authority to address such issues.”7 The commission also noted, however, that the plaintiff would be given notice of when the commission would meet to consider the application, and that the plaintiff would be permitted to present his position on the application, limited, however, “to those issues which fall under the jurisdiction of the [commission]—that is, traffic operations and highway safety.”8
*139On January 17, 1998, the commission granted First Stamford’s application for a certificate of operation. Thereafter, within forty-five days of that action, the plaintiff filed this administrative appeal in the trial court pursuant to § 4-183 (c). The plaintiff claimed two bases for aggrievement: (1) that the commission improperly had denied him environmental intervenor status pursuant to § 22a-19; and (2) that he was classically aggrieved, on the basis of which he challenged the merits of the commission’s grant of the certificate.
First Stamford moved to dismiss the appeal for lack of subject matter jurisdiction, claiming that the plaintiffs appeal based on aggrievement under § 22a-19 was untimely because it had not been filed within forty-five days of the denial by the commission of his request to intervene,9 and that the plaintiff was not classically aggrieved. The trial court dismissed the appeal with respect to the denial of the plaintiffs request to intervene, reasoning that the denial constituted a final decision from which he had been required to appeal within forty-five days, and denied the motion to dismiss with respect to the plaintiffs challenge to the merits of the commission’s action, subject to the plaintiffs later proof of classical aggrievement. After the hearing on the merits of the appeal, the trial court found that the plaintiff was not classically aggrieved, and rendered judgment dismissing the appeal.
The plaintiff appealed to the Appellate Court, which affirmed the trial court’s judgment. The Appellate Court *140held that the plaintiff had not timely filed his appeal from the commission’s denial of his request for intervenor status and that the trial court’s factual determination that he was not classically aggrieved was supported by the evidence. Nizzardo v. State Traffic Commission, supra, 55 Conn. App. 685-86. This certified appeal followed.10
I
The plaintiff first claims that the Appellate Court improperly concluded that the commission’s denial of his request for intervention pursuant to § 22a-19 was a final decision within the meaning of § 4-183, and that, therefore, contrary to the Appellate Court’s conclusion, he was not required to file his appeal challenging that denial within forty-five days thereafter. We agree.* 11
*141Section 4-183 (a) provides: “A person who has exhausted all administrative remedies available within the agency and who is aggrieved by a final decision may appeal to the Superior Court as provided in this section. The filing of a petition for reconsideration is not a prerequisite to the filing of such an appeal.” (Emphasis added.) Section 4-183 (c) requires that such an appeal be filed within forty-five days of the final decision. See footnote 3 of this opinion. Whether the denial of a request to intervene pursuant to § 22a-19 is a final decision within the meaning of § 4-183 presents a question of statutory interpretation.
“The process of statutory interpretation involves a reasoned search for the intention of the legislature. Frillici v. Westport, 231 Conn. 418, 431, 650 A.2d 557 (1994). In other words, we seek to determine, in a reasoned manner, the meaning of the statutory language as applied to the facts of this case, including the question of whether the language actually does apply. In seeking to determine that meaning, we look to the words of the statute itself, to the legislative history and circumstances surrounding its enactment, to the legislative policy it was designed to implement, and to its relationship to existing legislation and common law principles governing the same general subject matter. . . . Id.; Carpenteri-Waddington, Inc. v. Commissioner of Revenue Services, 231 Conn. 355, 362, 650 A.2d 147 (1994); United Illuminating Co. v. Groppo, 220 Conn. 749, 755-56, 601 A.2d 1005 (1992). . . . Bortner v. Woodbridge, 250 Conn. 241, 258-59, 736 A.2d 104 (1999).” (Internal quotation marks omitted.) Burke v. Fleet National Bank, 252 Conn. 1, 11, 742 A.2d 293 (1999).
We begin with the language of the relevant statutes. As used in the Uniform Administrative Procedure Act (UAPA); see footnote 11 of this opinion; and at issue in this case, “ ‘[f]inal decision’ means (A) the agency *142determination in a contested case .... The term does not include a preliminary or intermediate ruling or order of an agency . . . .” General Statutes § 4-166 (3).12 Furthermore, and as relevant to this case, a “ ‘[contested case’ means a proceeding, including but not restricted to rate-making, price fixing and licensing, in which the legal rights, duties or privileges of a party are required by statute to be determined by an agency after an opportunity for hearing or in which a hearing is in fact held . . . .” General Statutes § 4-166 (2).13 In addition, “ ‘[p]arty’ means each person (A) whose legal rights, duties or privileges are required by statute to be determined by an agency proceeding and who is named or admitted as a party, (B) who is required by law to be a party in an agency proceeding or (C) who is granted status as a party under subsection (a) of section 4-177a . . . .” General Statutes § 4-166 (8). General Statutes § 4-177a (a) (2)14provides that a “person,” as specifically *143and broadly defined in § 4-166 (9),15 shall be made a “patty” in a contested case if the person timely files a petition that “states facts that demonstrate that the petitioner’s legal rights, duties or privileges shall be specifically affected by the agency’s decision in the contested case.” By contrast, § 4-177a (b)16 permits the presiding officer to grant “any person status as an intervenor,” if certain criteria are met.
Although the language of these various statutes is not conclusive, taken together, that language strongly suggests that the denial by the agency of the plaintiffs request to intervene was not a final decision within the meaning of §§ 4-183 and 4-166 (3). First, the reference in § 4-166 (3) to “the agency determination in a contested case”; (emphasis added); juxtaposed with the caution that the term final decision “does not include a preliminary or intermediate ruling or order of an agency,” suggests that ordinarily there would be but one final decision, and that the denial of a petition to intervene would more likely be considered to be a “preliminary . . . ruling or order” of the agency. General Statutes § 4-166 (3). Second, the linkage, by virtue of § 4-166 (2) and (3), of the definition of “final decision” to the definition of “contested case” suggests that, in order for a decision to be final, it must determine “the legal rights, duties or privileges of a party . . . .” (Emphasis added.) General Statutes § 4-166 (2). Third, under the *144definition of “party” in § 4-166 (8), taken together with the provisions of § 4-177a (a) and (b), a person, like the plaintiff in the present case, who unsuccessfully seeks intervention, cannot be considered a “party” within the meaning of § 4-166 (8). Therefore, the denial of a petition to intervene cannot be considered a “final decision,” because it is not “the agency determination in [the] contested case”; General Statutes § 4-166 (3); because, in turn, it does not determine “the legal rights, duties or privileges of a party . . . .” General Statutes § 4-166 (2). It is more properly considered, instead, as a prehminary or intermediate ruling of the agency.
Both our precedent and the policy behind the finality doctrine under the UAPA support this linguistic analysis. “In determining whether an administrative decision is final for the purposes of § 4-183 (a), we look first to our statutes governing such determinations. General Statutes § 4-166 (3) states that a final decision is an agency determination in a contested case, but the term does not include a preliminary or intermediate ruling or order of an agency, or a ruling of an agency granting or denying a petition for reconsideration. A contested case is further defined as ‘a proceeding ... in which the legal rights, duties or privileges of a party are required by statute to be determined by an agency after an opportunity for hearing or in which a hearing is in fact held .... General Statutes § 4-166 (2) . . . .
“The considerations underlying the requirement of finality of an agency decision as a prerequisite to judicial review are akin to those involved in the ripeness doctrine as applied to administrative rulings. [I]ts basic rationale is to prevent the courts, through avoidance of premature adjudication, from entangling themselves in abstract disagreements over administrative policies, and also to protect the agencies from judicial interference until an administrative decision has been formalized and its effects felt in a concrete way by the *145challenging parties. Abbott Laboratories v. Gardner, 387 U.S. 136, 148-49, 87 S. Ct. 1507, 18 L. Ed. 2d 681 (1967). The cases dealing with judicial review of administrative actions have interpreted the finality element in a pragmatic way. Id., 149. [T]he relevant considerations in determining finality are whether the process of administrative decisionmaking has reached a stage where judicial review will not disrupt the orderly process of adjudication and whether rights or obligations have been determined or legal consequences will flow from the agency action. Port of Boston Marine Terminal Assn. v. Rederiaktiebolaget Transatlantic, 400 U.S. 62, 71, 91 S. Ct. 203, 27 L. Ed. 2d 203 (1970). . . . New Haven v. New Haven Police Union Local 530, 210 Conn. 597, 604, 557 A.2d 506 (1989). Another significant consideration is whether the agency intended its decision to be final. We have stated that [s]o long as the agency intends to render a final decision and the person taking the appeal is aggrieved by the decision rendered, the fact that other related issues are reserved for later adjudication does not necessarily detract from its finality. Id., 606.” (Internal quotation marks omitted.) State v. State Employees’ Review Board, 231 Conn. 391, 403-404, 650 A.2d 158 (1994).
Application of these standards to the present case supports the conclusion that the denial of the plaintiffs petition to intervene was not a final decision of the commission. Requiring a person whose request to intervene was denied to file an immediate appeal would disrupt the orderly adjudication of the administrative decision-making process. It would, as a practical matter, require the agency to suspend its adjudication of the matter before it—in this case, First Stamford’s application—until the judicial process is completed.
Furthermore, no rights or obligations of a party were adjudicated by the denial of the request to intervene. In State Employees’ Review Board, as one of the relevant *146considerations of finality, we pointed to “whether rights or obligations have been determined or legal consequences will flow from the agency action.” (Internal quotation marks omitted.) Id., 403. That language must be read in light of the statutory language to which it obviously refers, namely, the portion of the definition of a contested case as “a proceeding ... in which the legal rights, duties or privileges of a party are required by statute to be determined . . . .” General Statutes § 4-166 (2). Thus, consistent with our conclusion from the language of the UAPA, this consideration of finality must be taken as referring to the rights or obligations of, or legal consequences to, a party to the administrative proceeding, rather than to one with other than party status, such as an unsuccessful intervenor.
Finally, the commission opposed First Stamford’s motion to dismiss in the trial court on the ground that the ultimate decision of the commission on First Stamford’s application, not the denial of the plaintiffs request to intervene, was the commission’s final decision. See footnote 9 of this opinion. This indicates that the commission did not intend the denial of the request to intervene to be its “final decision” in the matter before it. Indeed, even in this court the commission refrains from arguing that the denial of the request to intervene was a final decision under the UAPA.
The policy behind the statutory finality doctrine, as we articulated it in State v. State Employees’ Review Board, supra, 231 Conn. 403, supports our conclusion. If the denial of a request to intervene pursuant to § 22a-19 (a) were deemed to be a final decision, thus requiring the aggrieved petitioner to appeal in order to protect his claimed rights, it would involve the courts in premature adjudication, and would not protect the agency from judicial interference prior to its administrative decision being formalized and its effects felt in a concrete way. See id. Indeed, until the commission in the present case *147ultimately granted First Stamford’s application for a certificate of operation, the plaintiff had no way of knowing whether the environmental concerns that he sought to raise were in fact threatened, because had the commission denied First Stamford’s application, those concerns would have been moot.
First Stamford, echoing the reasoning of the Appellate Court, argues in its brief that the denial of the request to intervene was, nonetheless, a final decision requiring the plaintiff to appeal within forty-five days because “[t]he test for determining whether an order denying a motion to intervene constitutes a final judgment [for purposes of appeal] is whether the would-be intervenor can make a colorable claim to intervention as a matter of right”; (internal quotation marks omitted) Winslow v. Lewis-Shepard, Inc., 216 Conn. 533, 536, 582 A.2d 1174 (1990); and because “[§] 22a-19 (a) makes intervention a matter of right.” Red Hill Coalition, Inc. v. Town Plan & Zoning Commission, 212 Conn. 727, 734, 563 A.2d 1347 (1989). This argument is flawed by its reliance on Winslow.
Winslow defines the contours of finality for purposes of appeal pursuant to General Statutes § 52-26317 from a trial court’s denial of a motion to intervene in a judicial proceeding. It does not define the meaning of final decision under the UAPA. That term is a statutory term of art applicable under the UAPA, which supplies its own *148lexicon of meanings. See General Statutes § 4-166 (3).18 Therefore, whether an agency ruling constitutes a final decision for purposes of appeal under the UAPA is determined by the definitions and principles of finality contained in and applicable to that statutory scheme. It is not determined by the different body of finality jurisprudence applicable to trial court judgments.
II
The principal dispute between the parties concerns whether § 22a-19 (a) permits a party to intervene in an administrative proceeding to raise environmental issues regardless of whether that agency has jurisdictional authority over the environmental issues the party seeks to raise. The plaintiff claims that he had standing pursuant to § 22a-19 (a) to raise environmental issues before the commission and that, therefore, the commission improperly denied his request to intervene. First Stamford and the commission claim, to the contrary, that the commission properly denied the request to intervene because neither § 22a-19 (a) nor any of the statutes defining the jurisdiction of the commission permits it to consider environmental issues and, therefore, the plaintiff had no standing to raise such issues before the commission. We reaffirm our interpretation of § 22a-19 enunciated in Connecticut Fund for the Environment, Inc. v. Stamford, supra, 192 Conn. 250, and Middletown v. Hartford Electric Light Co., supra, 192 Conn. 591, and conclude that § 22a-19 grants standing to intervenors to raise only those environmental concerns that are within the jurisdiction of the particular administrative agency conducting the proceeding into which the party seeks to intervene.
The issue of whether § 22a-19 permits intervention into an administrative proceeding to address environmental concerns regardless of whether that agency has *149jurisdictional authority over the environmental concerns the party seeks to raise presents a question of statutory construction. As we stated in part I of this opinion, statutory construction “presents a question of law over which our review is plenary. . . . [0]ur fundamental objective is to ascertain and give effect to the intent of the legislature. . . . [W]e look to the words of the statute itself, to the legislative history and circumstances surrounding its enactment, to the legislative policy it was designed to implement, and to its relationship to existing legislation and common law principles governing the same general subject matter.” (Internal quotation marks omitted.) Polizos v. Nationwide Mutual Ins. Co., 255 Conn. 601, 607, 767 A.2d 1202 (2001).
With these legal principles in mind, we turn to the text of the statute at issue in this case. Section 22a-19 (a) provides in relevant part: “In any administrative . . . proceeding . . . any person, partnership, corporation, association, organization or other legal entity may intervene as a party on the filing of a verified pleading asserting that the proceeding . . . involves conduct which has, or which is reasonably likely to have, the effect of unreasonably polluting, impairing or destroying the public trust in the air, water or other natural resources of the state.” See footnote 2 of this opinion for the full text of § 22a-19. Section 22a-19 (a) was adopted as part of the Environmental Protection Act of 1971 (act).19
The plaintiff asserts that the plain language of § 22a-19 (a) allows any party to intervene in an administrative proceeding to raise environmental issues, regardless of whether that agency has jurisdictional authority over those environmental issues. In response, the defendants claim that it is necessary to read § 22a-19 (a) in conjunc*150tion with the legislation that defines the authority of the administrative agency conducting the proceedings into which the party seeks to intervene. We agree with the defendants.
On two previous occasions this court has been asked to decide whether § 22a-19 expands the jurisdictional authority of an administrative body when an intervenor raises environmental issues outside the scope of the agency’s statutory jurisdiction. In 1984, we addressed the question of environmental standing under § 22a-19 in Connecticut Fund for the Environment, Inc. v. Stamford, supra, 192 Conn. 247. In that case, the plaintiffs appealed to the Superior Court from the action of the Stamford environmental protection board (board) approving the application of the defendants for the development of a large tract of land to be used as a regional postal facility. The board was the city agency responsible for the regulation of activities affecting the wetlands and watercourses in Stamford pursuant to the Inland Wetlands and Watercourses Act, General Statutes §§ 22a-36 through 22a-45. Because the land in question was located within a wetlands area, the defendants were required to obtain a permit from the board before developing the land. Id., 248.
At the administrative hearing before the board, one plaintiff, the Better Neighborhood Association of Stamford (neighborhood association), intervened pursuant to § 22a-19. Id. On appeal, the plaintiffs claimed that the board had excluded at the hearing evidence offered by the plaintiffs that was environmental in nature. Id., 249. The plaintiffs conceded that the proffered evidence was not related to inland wetlands. Id. Specifically, the evidence offered by the plaintiff, and excluded by the board, involved air and noise pollution, and other environmental problems that the plaintiffs argued would have been created by the proposed postal facility. Id., 251. The trial court dismissed the appeal and the plain*151tiffs, including the neighborhood association, appealed from the judgment of dismissal.
In affirming the trial court’s judgment, this court reasoned: “The municipal inland wetland agency is authorized to establish the boundaries of inland wetlands and watercourse areas within its jurisdiction. Once such boundaries are established pursuant to procedures set forth in [General Statutes] § 22a-42a, no regulated activity shall be conducted within such boundaries without a permit issued by the local agency.
“It is apparent from the foregoing that local inland wetland bodies are not little environmental protection agencies. Their environmental authority is limited to the wetland and watercourse area that is subject to their jurisdiction. They have no authority to regulate any activity that is situated outside their jurisdictional limits. Although in considering an application for a permit to engage in any regulated activity a local inland wetland agency must, under [General Statutes] § 22a-41, take into account the environmental impact of the proposed project, it is the impact on the regulated area that is pertinent, not the environmental impact in general.” (Emphasis added.) Id., 250.
The court in Connecticut Fund for the Environment, Inc., held further that “[§] 22a-19, which authorizes any person to intervene in any administrative proceeding and to raise therein environmental issues must be read in connection with the legislation which defines the authority of the particular administrative agency. Section 22a-19 is not intended to expand the jurisdictional authority of an administrative body whenever an intervenor raises environmental issues. Thus, an inland wetland agency is limited to considering only environmental matters which impact on inland wetlands. Other environmental impacts must be raised before other appropriate administrative bodies, *152if any, or in their absence by the institution of an independent action pursuant to [General Statutes] § 22a-16.” (Emphasis added.) Id., 250-51.
Later that same year, this court again addressed the act in Middletown v. Hartford Electric Light Co., supra, 192 Conn. 591. In an action brought under § 22a-16, the plaintiffs, the city of Middletown and its zoning enforcement officer, sought to enjoin the defendant electric light company and its parent company from burning certain toxic substances at its generating plant in Middletown. Id., 593. The defendants had obtained approvals for the burning from the federal Environmental Protection Agency and the state department of environmental protection. Id., 593-94. In their independent action under § 22a-16, the plaintiffs claimed that the defendants had failed to obtain certain other licenses and approvals that the plaintiffs claimed were required under a variety of state statutes. Id., 595.
Although Middletown did not involve intervention under § 22a-19, but, rather, an independent action under § 22a-16, this court reaffirmed the principles established in Connecticut Fund for the Environment, Inc., in affirming the trial court’s conclusion that the plaintiffs lacked environmental standing under the act. Writing for a unanimous court in Middletown, then Chief Justice Peters reasoned: “The [plaintiffs’] alternate claim of standing rests on [their] statutory claim under the [act], General Statutes § 22a-16. This statute permits any private party, including a municipality, to seek injunctive relief ‘for the protection of the public trust in the air, water and other natural resources of the state from unreasonable pollution, impairment or destruction.’ We have recently concluded, however, as did the trial court herein, that invocation of the [act] is not an open sesame for standing to raise environmental claims with regard to any and all environmental legislation. In Connecticut Fund for the Environment, Inc. v. Siam-*153ford, [supra, 192 Conn. 247], we held that § 22a-19 of the [act], which permits any person, on the filing of a verified pleading, to intervene in any administrative proceeding and to raise therein environmental issues ‘must be read in connection with the legislation which defines the authority of the particular administrative agency. Section 22a-19 is not intended to expand the jurisdictional authority of an administrative body whenever an intervenor raises environmental issues. Thus, an inland wetland agency is limited to considering only environmental matters which impact on inland wetlands. Other environmental impacts must be raised before other appropriate administrative bodies, if any, or in their absence by the institution of an independent action pursuant to § 22a-16.’ Id., 250-51. These same principles apply to bar the [plaintiffs’] standing under the licensing statutes. The trial court was therefore correct in concluding that § 22a-16 did not provide the plaintiffs with standing under any statute other than the [act] itself.” (Emphasis added.) Middletown v. Hartford Electric Light Co., supra, 192 Conn. 596-97.
In 1987, this court again reaffirmed the reasoning of Connecticut Fund for the Environment, Inc., in Connecticut Water Co. v. Beausoleil, 204 Conn. 38, 526 A.2d 1329 (1987). “In Middletown v. Hartford Electric Light Co., [supra, 192 Conn. 596], and Connecticut Fund for the Environment, Inc. v. Stamford, [supra, 192 Conn. 250], we recognized that ... § 22a-19 does not expand the jurisdictional authority of an administrative body acting pursuant to a separate act of title 22a to hear any and all environmental matters, but rather, limits an intervenor to the raising of those environmental matters which impact on the particular subject of the act pursuant to which the commissioner is acting. Middletown v. Hartford Electric Light Co., supra, 597; Connecticut Fund for the Environment, Inc. v. Stamford, supra, 250-51.” (Emphasis in original.) Connecticut Water Co. *154v. Beausoleil, supra, 46. This court’s reasoning in Beausoleil rested in part on the limited nature of intervention. “Intervention allows one who was not a party in an original action to become a party upon his request. He has a derivative role by virtue of an action already shaped by the original parties. He takes the controversy as he finds it and may not introduce his own claims to restyle the action. Manter v. Manter, 185 Conn. 502, 506,441 A.2d 146 (1981). This is all the more true where a statute allows intervention for a specified puipose.” Connecticut Water Co. v. Beausoleil, supra, 48.
These three cases clearly and consistently established the principle that § 22a-19 does not authorize an intervenor to raise environmental issues that are outside the jurisdiction of the agency conducting the proceeding into which the party seeks to intervene. The intervenor therefore is limited to raising environmental issues that are within the jurisdiction of the agency in question.
Since the first of these rulings in 1984, the legislature has not amended § 22a-19 in response to our decisions in Connecticut Fund for the Environment, Inc., and Middletown. “While we are aware that legislative inaction is not necessarily legislative affirmation . . . we also presume that the legislature is aware of [this court’s] interpretation of a statute, and that its subsequent nonaction may be understood as a validation of that interpretation.” (Citation omitted; internal quotation marks omitted.) State v. Hodge, 248 Conn. 207, 262-63, 726 A.2d 531, cert. denied, 528 U.S. 969, 120 S. Ct. 409, 145 L. Ed. 2d 319 (1999). The legislature’s inaction in the seventeen years since our decisions determining that § 22a-19 was not intended to expand the jurisdictional authority of the administrative bodies can be understood as the legislature’s validation of our interpretation of § 22a-19 in Connecticut Fund for the Environment, Inc., and Middletown.
*155We see no reason to revisit our conclusion in Connecticut Fund for the Environment, Inc., and Middle-town. The rulings in those cases embody an accurate interpretation of § 22a-19 that is faithful to the language of the act as a whole and to the principles of statutory construction. First, our inteipretation of § 22a-19 is true to the language of the act as a whole,20 which demonstrates that the legislature had existing administrative procedures in mind when it enacted § 22a-19 and never intended § 22a-19 to override existing statutes that define the limited jurisdiction of administrative agencies. One section of the act, General Statutes § 22a-20, specifically provides in relevant part;: “Sections 22a-14 to 22a-20, inclusive, shall be supplementary to existing administrative and regulatory procedures provided by law . . . .” (Emphasis added.) Black’s Law Dictionary defines supplemental as “ [supplying something additional; adding what is lacking . . . .” Black’s Law Dictionary (7th Ed. 1999).21 “Supplemental act” is defined as “[t]hat which supplies a deficiency, adds to or completes, or extends that which is already in existence without changing or modifying the original. Act designed to improve an existing statute by adding something thereto without changing the original text.” (Emphasis added.) Black’s Law Dictionary (6th Ed. 1990). It is well established that an administrative agency “possesses no inherent power. Its authority is found in a legislative grant, beyond the terms and necessary implications of which it cannot lawfully function.” Adam v. Connecticut Medical Examining Board, 137 Conn. 535, 537-38, 79 A.2d 350 (1951). Because § 22a-20 provides that the act is supplemental to existing administrative procedures, we must conclude, there*156fore, that the legislature intended that the scope of an individual’s right to intervene in an administrative proceeding under § 22a-19 must be limited by the jurisdictional authority of the administrative agency conducting the proceeding into which the party seeks to intervene.
The plaintiff contends that § 22a-19 requires an administrative agency, even one not given the authority in its enabling legislation, to address all environmental claims raised under § 22a-19. The plaintiff claims, therefore, that § 22a-19 expands the jurisdictional scope of administrative agencies beyond that which is established in their enabling legislation. We disagree.
“An administrative agency, as a tribunal of limited jurisdiction, must act strictly within its statutory authority.” (Internal quotation marks omitted.) State v. State Employees’ Review Board, supra, 231 Conn. 406. “It is a familiar principle that [an administrative agency] which exercises a limited and statutory jurisdiction is without jurisdiction to act unless it does so under the precise circumstances and in the manner particularly prescribed by the enabling legislation. . . . [Castro v. Viera, 207 Conn. 420, 427-28, 541 A.2d 1216 (1988)].” (Internal quotation marks omitted.) Hall v. Gilbert & Bennett Mfg. Co., 241 Conn. 282, 291, 695 A.2d 1051 (1997). The plaintiff urges us to conclude that § 22a-19 trumps the statutes that limit the jurisdictional authority of administrative agencies by requiring an administrative agency to consider any and all environmental issues that an intervenor can raise under § 22a-19, regardless of whether that agency has jurisdictional authority over the environmental issue the intervenor wishes to raise. Such a conclusion would fly in the face of one of our most fundamental tenets of statutory construction, namely, that we must, if possible, construe two statutes in a manner that gives effect to both, eschewing an interpretation that would render either ineffective.
*157In construing two seemingly conflicting statutes, “we are guided by the principle that the legislature is always presumed to have created a harmonious and consistent body of law . . . .” (Internal quotation marks omitted.) State v. Ledbetter, 240 Conn. 317, 336, 692 A.2d 713 (1997). “Legislation never is written on a clean slate, nor is it ever read in isolation or applied in a vacuum. Every new act takes its place as a component of an extensive and elaborate system of written laws. . . . Construing statutes by reference to others advances [the values of harmony and consistency within the law]. In fact, courts have been said to be under a duty to construe statutes harmoniously where that can reasonably be done.” 2B J. Sutherland, Statutory Construction (6th Ed. Singer 2000) § 53:01, pp. 322-24. Accordingly, “[i]f two statutes appear to be in conflict but can be construed as consistent with each other, then the court should give effect to both.” (Internal quotation marks omitted.) Wilson v. Cohen, 222 Conn. 591, 598, 610 A.2d 1117 (1992); see Hirschfeld v. Commission on Claims, 172 Conn. 603, 607, 376 A.2d 71 (1977). “If a court can by any fair interpretation find a reasonable field of operation for two allegedly inconsistent statutes, without destroying or preventing their evident meaning and intent, it is the duty of the court to do so. Knights of Columbus Council v. Mulcahy, 154 Conn. 583, 590, 227 A.2d 413 (1967); Shanley v. Jankura, 144 Conn. 694, 702, 137 A.2d 536 (1957).” Windham First Taxing Districts. Windham, 208 Conn. 543, 553, 546 A.2d 226 (1988). Therefore, “[w]e must, if possible, read the two statutes together and construe each to leave room for the meaningful operation of the other.” State v. West, 192 Conn. 488, 494, 472 A.2d 775 (1984). In addition, “[i]f two constructions of a statute are possible, we will adopt the one that makes the statute effective and workable . . . .” (Internal quotation marks omitted.) State v. Scott, 256 Conn. 517, 538, 779 A.2d 702 (2001). “More*158over, statutes must be construed, if possible, such that no clause, sentence or word shall be superfluous, void or insignificant . . . .” (Internal quotation marks omitted.) State v. Gibbs, 254 Conn. 578, 602, 758 A.2d 327 (2000).
We must presume that in enacting § 22a-19, the legislature was aware of those statutes that define and limit the jurisdictional authority of state and local agencies. We must further presume that the legislature intended to create a harmonious and consistent body of law and we must interpret § 22a-19 together with statutes establishing the jurisdictional limits of administrative agencies. The interpretation of § 22a-19 urged by the plaintiff would vitiate those statutes that establish the limited jurisdiction of an administrative agency. We conclude that we were correct when we held in Connecticut Fund for the Environment, Inc. v. Stamford, supra, 192 Conn. 250, that “[§] 22a-19 . . . must be read in connection with the legislation which defines the authority of the particular administrative agency . . . [and was] not intended to expand the jurisdictional authority of an administrative body whenever an intervenor raises environmental issues.” Such a construction of § 22a-19 gives effect to its provisions and to the legislation that defines the scope of authority of an administrative agency.
The act’s provision for a broad, independent cause of action in § 22a-1622 further reinforces the accuracy *159of our conclusion in Connecticut Fund for the Environment, Inc., and Middletown. Section 22a-16 establishes an independent cause of action against, inter alia, the state, a municipality or an agency of either to raise a claim of unreasonable pollution. In Connecticut Fund for the Environment, Inc. v. Stamford, supra, 192 Conn. 250-51, we determined that “[o]ther environmental impacts must be raised before other appropriate administrative bodies, if any, or in their absence by the institution of an independent action pursuant to § 22a-16.” In doing so, we implicitly recognized that the existence of a separate action under § 22a-16 evidences the legislature’s intent to provide a mechanism for addressing environmental concerns without expanding the limited jurisdictional authority of administrative agencies. Section 22a-16 was enacted at the same time as § 22a-19, as part of the act. The broad statutory language of § 22a-16 allows a party to “maintain an action . . . for declaratory and equitable relief . . . for the protection of the public trust in the air, water and other natural resources of the state from unreasonable pollution, impairment or destruction . . . .” General Statutes § 22a-16. The establishment of the right to bring an independent action to address environmental concerns lends credence to our conclusion that the issues appropriately raised by intervention pursuant to § 22a-19 are limited to those within the jurisdiction of the particular agency. If a party wants to raise environmental concerns that are beyond the scope of authority of a particular agency, the act provides a means for doing so, namely, instituting an independent action pursuant to § 22a-16.
*160The plaintiff contends that this court previously has concluded that § 22a-19 (a) allows agencies to examine environmental issues that are not within the scope of their jurisdictional authority. In support of its argument, the plaintiff cites Red Hill Coalition, Inc. v. Town Plan & Zoning Commission, supra, 212 Conn. 727. In that case, the defendant plan and zoning commission approved a subdivision application filed by the defendant development corporation for a thirty lot subdivision in Glastonbury. The plaintiffs, some of which had intervened in the subdivision application proceedings pursuant to § 22a-19 (a), appealed from the subdivision approval to the trial court, which rendered judgment for the defendants. Id., 729-31. The plaintiffs were granted certification for a further appeal. Id., 731. On appeal, the defendants claimed that § 22a-19 did not authorize intervention in a subdivision application proceeding before a municipal planning commission.23 Id., 732.
Although this court agreed with the plaintiffs in Red Hill Coalition, Inc., that § 22a-19 (a) authorized intervention in a subdivision application proceeding conducted by a municipal planning commission, the court did not decide whether § 22a-19 (a) expands the jurisdictional authority of an administrative agency because, unlike in the present case, there was no challenge to the plan and zoning commission’s jurisdiction on the basis that the plaintiffs’ specific environmental claims were outside the jurisdiction of the planning commission. This court simply concluded, in three paragraphs bereft of any detailed analysis, that § 22a-19 authorized intervention in a subdivision review proceeding. The impact of § 22a-19 on the scope of an administrative agency’s jurisdiction was neither raised nor decided in Red Hill Coalition, Inc. Instead, the crux of the court’s analysis focused on the second issue raised on appeal, whether the legislature intended agricultural land to be *161a natural resource for the purposes of § 22a-19. Id., 735-40. Red Hill Coalition, Inc., therefore, has no bearing on the issue before us in the present case.24
Ill
We next examine whether the plaintiff in the present case had standing to intervene in the proceeding before the commission. The plaintiff sought to intervene in the proceeding before the commission in which First Stamford sought a certificate of operation pursuant to § 14-311. See footnote 6 of this opinion. Such certificates are required for all proposed developments that would generate large volumes of traffic. General Statutes § 14-311 (a). First Stamford argues that the plaintiff failed to meet his burden of alleging in his request for intervention, any “facts setting forth how traffic safety on the public highway would in any way impact the environment. His pleading merely tracked the generic language of the statute.” First Stamford contends that this was legally insufficient for intervention. We agree and conclude that the plaintiffs request to intervene did not constitute a “verified pleading” as required in § 22a-19 because it failed to set forth the facts on which his environmental claim was based.
*162The plaintiffs request to intervene was framed in the broad language of § 22a-19. He alleged only that First Stamford’s application concerned “an administrative proceeding which involves conduct which is reasonably likely to have the effect of unreasonably polluting, impairing or destroying the public trust in the air, water, wildlife or other natural resources of the State . . . .” He provided no specific factual allegations relating to his environmental concerns.
We begin with the statutory language in issue. Section 22a-19 (a) provides in relevant part: “In any administrative . . . proceeding . . . any person . . . may intervene as a party on the filing of a verified pleading asserting that the proceeding . . . involves conduct which has, or which is reasonably likely to have, the effect of unreasonably polluting, impairing or destroying the public trust in the air, water or other natural resources of the state.” (Emphasis added.)
The words “verified pleading” are not defined in § 22a-19 or elsewhere in the act. We recognize these words as technical words that have a particular meaning in the law. See General Statutes § 1-1 (a).25 The word “pleading” is defined as “[a] formal document in which a party to a legal proceeding . . . sets forth or responds to allegations, claims, denials, or defenses.” (Emphasis added.) Black’s Law Dictionary (7th Ed. 1999). In a civil proceeding, a pleading must contain “a plain and concise statement of the material facts on which the pleader relies . . . .” Practice Book § 10-1.26 “Verify” *163is defined as “[t]o confirm or substantiate by oath or affidavit; to swear to the truth of.” Black’s Law Dictionary (7th Ed. 1999).
Both the Black’s Law Dictionary definition of “pleading” and Practice Book § 10-1 support First Stamford’s contention that the intervention request or petition must set forth facts constituting the intervenor’s claim. This interpretation is further reinforced by the legislature’s decision to require in § 22a-19 that the pleading be “verified.” The requirement of verification evinces the legislature’s determination that the intervention petition set forth the factual basis for the intervention because only facts can be sworn to by affidavit or verification. Swearing to the truth of general statutoiy language would be meaningless. Any interpretation of the term “verified pleading” as not requiring factual allegations would negate the meaning of verified, in violation of our rule of statutory construction that “statutes must be construed, if possible, such that no clause, sentence or word shall be superfluous, void or insignificant . . . .” (Internal quotation marks omitted.) State v. Gibbs, supra, 254 Conn. 602.
Our interpretation of the requirement of a verified pleading in § 22a-19 is further informed by an analogous statutoiy provision requiring a “verified complaint” for the issuance of a temporary injunction without notice to the adverse party. General Statutes § 52-473 (b) provides in relevant part that “[n]o temporary injunction may be granted without notice to the adverse party unless it clearly appears from the specific facts shown by affidavit or by verified complaint that irreparable loss or damage will result . . . .” (Emphasis added.) *164Section 52-473 (b), by its plain language, contemplates that a “verified complaint” contains “specific facts.” In addition, consistent with the general definition of “verify” set forth previously, § 52-473 (b) clearly equates a verified complaint with an affidavit. An “affidavit” is a sworn “declaration of facts . . . .” Black’s Law Dictionary (7th Ed. 1999).
Our conclusion that § 22a-19 requires factual specificity in intervention petitions is further supported by the well established canon of statutory construction that “[i]n construing a statute, common sense must be used and courts must assume that a reasonable and rational result was intended.” (Internal quotation marks omitted.) Schreck v. Stamford, 250 Conn. 592, 596-97, 737 A.2d 916 (1999). Our construction of the pleading requirement of § 22a-19 is reasonable and consistent with our conclusion that intervention under that statute must implicate an environmental issue within the agency’s jurisdiction. By requiring that intervention petitions under § 22a-19 allege facts setting forth the environmental claim that the intervenor intends to raise, we ensure that the agency will have the ability to determine upon a review of the petition whether the agency properly has jurisdiction over that environmental issue.
Finally, we note that a requirement of factual specificity in intervention petitions under § 22a-19 is not a novel construction. Indeed, in the present case, the town specified in its petition to intervene the facts supporting its environmental claim. See footnote 8 of this opinion. Similarly, the intervenors in Paige v. Plan & Zoning Commission, 235 Conn. 448, 451, 668 A.2d 340 (1995), factually identified the specific environmental issue that they wished to have the planning and zoning commission address.
We thus conclude that a petition for intervention filed under § 22a-19 must contain specific factual allegations *165setting forth the environmental issue that the intervenor intends to raise. The facts contained therein should be sufficient to allow the agency to determine from the face of the petition whether the intervention implicates an issue within the agency’s jurisdiction.
At this stage in our analysis, we typically would compare the factual allegations set forth in the intervenor’s petition to the jurisdictional authority of the commission to determine whether the commission can properly entertain the environmental issues raised in the petition. In this case, however, the plaintiffs petition does not contain allegations sufficiently specific for this court to make that determination. We conclude, however, that the commission does not have jurisdiction to consider any environmental issues and we therefore need not afford the plaintiff the opportunity to amend his petition.
The scope of the commission’s authority in deciding whether to issue a certificate of operation is set forth in § 14-311 (d). That statute provides in relevant part: “In determining the advisability of such certification, the State Traffic Commission shall include, in its consideration, highway safety, the width and character of the highways affected, the density of traffic thereon, the character of such traffic and the opinion and findings of the traffic authority of the municipality wherein the development is located. . . .” General Statutes § 14-311 (d).
In his request to intervene pursuant to § 22a-19 (a), the plaintiff alleged that the proceeding before the commission involved conduct that would have the effect of “polluting, impairing or destroying the public trust in the air, water, wildlife or other natural resources of the State . . . .” Nothing in the plain language of § 14-311 authorizes the commission to consider the environmental impact of a certificate of operation on the air, water, *166wildlife or other natural resources of the state. Section 14-311 (d) explicitly requires that, in determining whether to issue a certificate, the commission must consider “highway safety, the width and character of the highways affected, the density of traffic thereon, the character of such traffic and the opinion and findings of the traffic authority of the municipality wherein the development is located. . . .” The commission also has the authority to determine whether changes such as pavement widening are required “to handle traffic safely and efficiently . . . .” General Statutes § 14-311 (d). These considerations are consistent with the composition and role of the commission as set forth in General Statutes § 14-298.27 Section 14-298 provides that the *167commission is established within the state department of transportation and is composed of three members: the commissioner of transportation, the commissioner of public safety and the commissioner of motor vehicles. “Taking into consideration the public safety and convenience,” the commission is responsible for adopting regulations (1) establishing a uniform system of traffic control signals, devices, signs and markings for use upon the public highways, (2) governing the use of state highways and roads on state-owned properties and the operation of vehicles thereon, and (3) governing truck traffic on streets and highways within cities or towns in the state “for the protection and safety of the public.” General Statutes § 14-298.
It is apparent from an examination of §§ 14-298 and 14-311 that the commission’s principal statutory responsibility is for public safety on the highways and streets within the state. No provision in either § 14-298 or § 14-311 or any other section within chapter 249 of the General Statutes authorizes the commission to consider any environmental issues whatsoever. In addition, the regulations promulgated to implement § 14-311 do not authorize the commission to consider any questions *168relating to pollution of the air, water, wildlife or other natural resources of the state in a proceeding concerning a certification pursuant to § 14-311. We conclude, therefore, that the commission does not have jurisdiction to address any environmental concerns that could be raised by the plaintiff in his request to intervene and, accordingly, the plaintiff lacked standing to intervene in the proceeding before the commission. We therefore affirm the judgment of the Appellate Court upholding the dismissal of the appeal, although we do so on different grounds.
The judgment of the Appellate Court is affirmed.
In this opinion SULLIVAN, C. J., and ZARELLA and RONAN, Js., concurred.

 General Statutes § 22a-19 provides: “(a) In any administrative, licensing or other proceeding, and in any judicial review thereof made available by law, the Attorney General, any political subdivision of the state, any instrumentality or agency of the state or of a political subdivision thereof, any person, partnership, corporation, association, organization or other legal entity may intervene as a party on the filing of a verified pleading asserting that the proceeding or action for judicial review involves conduct which has, or which is reasonably likely to have, the effect of unreasonably polluting, impairing or destroying the public trust in the air, water or other natural resources of the state.
“(b) In any administrative, licensing or other proceeding, the agency shall *134consider the alleged unreasonable pollution, impairment or destruction of the public trust in the air, water or other natural resources of the state and no conduct shall be authorized or approved which does, or is reasonably likely to, have such effect so long as, considering all relevant surrounding circumstances and factors, there is a feasible and prudent alternative consistent with the reasonable requirements of the public health, safety and welfare.”


 General Statutes § 4-183 provides in relevant part: “(a) A person who has exhausted all administrative remedies available within the agency and who is aggrieved by a final decision may appeal to the Superior Court as provided in this section. The filing of a petition for reconsideration is not a prerequisite to the filing of such an appeal.
“(b) Aperson may appeal apreliminary, procedural or intermediate agency action or ruling to the Superior Court if (1) it appears likely that the person will otherwise qualify under this chapter to appeal from the final agency action or ruling and (2) postponement of the appeal would result in an inadequate remedy.
“(c) Within forty-five days after mailing of the final decision under section 4-180 or, if there is no mailing, within forty-five days after personal delivery of the final decision under said section, a person appealing as provided in this section shall serve a copy of the appeal on the agency that rendered the final decision at its office or at the office of the Attorney General in Hartford and file the appeal with the clerk of the superior court for the judicial district of New Britain or for the judicial district wherein the person appealing resides or, if that person is not a resident of this state, with the clerk of the court for the judicial district of New Britain. Within that time, the person appealing shall also serve a copy of the appeal on each party listed in the final decision at the address shown in the decision, provided failure to make such service within forty-five days on parties other than the agency that rendered the final decision shall not deprive the court of jurisdiction over the appeal. Service of the appeal shall be made by (1) United States mail, certified or registered, postage prepaid, return receipt requested, without the use of a state marshal or other officer, or (2) personal service by a proper officer or indifferent person making service in the same manner as complaints are served in ordinary civil actions. If service of the appeal is made by mail, service shall be effective upon deposit of the appeal in the mail. . . .
We note that since 1997, when the administrative appeal in this case was filed, § 4-183 has been amended several times. See Public Acts 1999, Nos. 99-39 and 99-215, § 24; Public Acts 2000, No. 00-99, § 20. Those amendments made minor technical changes that are not relevant to this appeal. For purposes of clarity, references herein are to the current revision of the statute.


 We granted the plaintiffs petition for certification to appeal, limited to the following issues: “(1) Did the Appellate Court properly conclude that the plaintiffs appeal from the denial of his intervenor status before the defendant state traffic commission was untimely?”; and “(2) Did the plaintiff have standing to raise environmental issues before the defendant state traffic commission?” Nizzardo v. State Traffic Commission, 252 Conn. 943, 747 A.2d 520 (2000).


 The other defendants are: James Sullivan, the commissioner of the department of transportation and chair of the commission; Richard J. Howard, the executive director of the commission; and First Stamford Corporation, the applicant before the commission. We refer herein to the commission, Sullivan and Howard collectively as the commission.


 General Statutes § 14-311 provides: “(a) No person, firm, corporation, state agency, or municipal agency or combination thereof shall build, expand, *136establish or operate any open air theater, shopping center or other development generating large volumes of traffic, having an exit or entrance on, or abutting or aborning, any state highway or substantially affecting state highway traffic within this state until such person or agency has procured from the State Traffic Commission a certificate that the operation thereof will not imperil the safety of the public.
“(b) No local building official shall issue a building or foundation permit to any person, firm, corporation, state agency or municipal agency to build, expand, establish or operate such a development until the person, firm, corporation or agency provides to such official a copy of the certificate issued under this section by the commission. If the commission determines that any person, firm, corporation, or state or municipal agency has (1) started building, expanding, establishing or operating such a development without first obtaining a certificate from the commission or (2) has failed to comply with the conditions of such a certificate, it shall order the person, firm, corporation or agency to (A) cease constructing, expanding, establishing or operating the development or (B) comply with the conditions of the certificate within a reasonable period of time. If such person, firm, corporation or agency fails to (i) cease such work or (ii) comply with an order of the commission within such time as specified by the commission, the commission may make an application to the superior court for the judicial district of Hartford or the judicial district where the development is located enjoining the construction, expansion, establishment or operation of such development.
“(c) The State Traffic Commission shall issue its decision on an application for a certificate under subsection (a) of this section not later than one hundred twenty days after it is filed, except that, if the commission needs additional information from the applicant, it shall notify the applicant in writing as to what information is required and (1) the commission may toll the running of such one-hundred-twenty-day period by the number of days between and including the date such notice is received by the applicant and the date the additional information is received by the commission and (2) if the commission receives the additional information during the last ten days of the one-hundred-twenty-day period and needs additional time to review and analyze such information, it may extend such period by not more than fifteen days. The State Traffic Commission may also, at its discretion, postpone action on any application submitted pursuant to this section or section 14-311a until such time as it is shown that an application has been filed with and approved by the municipal planning and zoning agency or other responsible municipal agency.
“(d) In determining the advisability of such certification, the State Traffic Commission shall include, in its consideration, highway safety, the width and character of the highways affected, the density of traffic thereon, the character of such traffic and the opinion and findings of the traffic authority of the municipality wherein the development is located. If the State Traffic *137Commission determines that traffic signals, pavement markings, channelization, pavement widening or other changes or traffic control devices are required to handle traffic safely and efficiently, one hundred per cent of the cost thereof shall be borne by the person building, establishing or operating such open air theater, shopping center or other development generating large volumes of traffic, except that such cost shall not be borne by any municipal agency. The Commissioner of Transportation may issue a permit to said person to construct or install the changes required by the State Traffic Commission.
“(e) Any person aggrieved by any decision of the State Traffic Commission hereunder may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district in which it is proposed to operate such establishment. The provisions of this section except insofar as such provisions relate to expansion shall not apply to any open air theater, shopping center or other development generating large volumes of traffic in operation on July 1, 1967.”


 The commission suggested that the plaintiff submit his environmental concerns “to those town, state or federal agencies having jurisdiction over the particular environmental resources that you believe may be adversely affected by the development.”


 It is true, as the plaintiff points out, that on December 31, 1996, the commission granted to the town of Greenwich (town) “intervenor status pursuant to [§] 22a-19 ... for the limited purpose of raising environmental issues relevant to the [commission’s] consideration of [First Stamford’s] application . . . .” The town’s verified notice of intervention and request for intervenor status pursuant to § 22a-19 had specified the particular environmental issues that it sought to address. Subsequently, however, on January 13, 1997, after the town had submitted certain material regarding environmental issues, the commission informed the town that, except for certain drainage issues that would be considered by the commission as relevant to the “state highway drainage system” and therefore also “relevant to traffic control or highway safety,” the environmental questions that the town sought to raise “do not come under the statutory jurisdiction of the *139[commission] . . . [and the commission] is not empowered to act on them.” The commission adhered to this position when it considered First Stamford’s application on the merits, by ruling that the town’s proposed environmental evidence was inadmissible. Thus, ultimately, the commission’s position with respect to the town’s request to intervene pursuant to § 22a-19 was consistent with its position with respect to that of the plaintiff.


 The commission, however, opposed this basis of the motion, arguing that the appeal had been timely taken because it was filed within forty-five days of the commission’s decision granting First Stamford’s application.


 As our grant of certification indicates; see footnote 4 of this opinion; this appeal involves neither the trial court’s determination that the plaintiff was not classically aggrieved nor the Appellate Court’s conclusion affirming that determination. This appeal is limited to the questions concerning the plaintiffs claims of intervenor status pursuant to § 22a~19 to raise environmental issues.


 The parties do not dispute, nor do we, that an appeal to the Superior Court lies from the commission’s decision granting the certificate of operation, despite the fact that the statute governing the administrative proceeding in question does not require a hearing. Ordinarily, under § 4-183 of the Uniform Administrative Procedure Act (UAPA); General Statutes § 4-166 et seq.; in order for an administrative decision to qualify as a final decision in a contested case under the UAPA, and therefore be appealable, there must have been a hearing that was required by statute. General Statutes § 4-166 (2); see also Summit Hydropower Partnership v. Commissioner of Environmental Protection, 226 Conn. 792, 811, 629 A.2d 367 (1993). In the present case, however, there is nothing in § 14-311 requiring that a hearing be held on an application for a certificate of operation. See footnote 6 of this opinion. Nonetheless, that statute specifically provides that “[a]ny person aggrieved by any decision of the State Traffic Commission hereunder may appeal therefrom in accordance with the provisions of section 4-183 . . . .” General Statutes § 14-311 (e). If we were to read that provision as encompassing the usual requirement of a hearing required by statute, the provision would be meaningless, because the very statute to which it refers does not require a hearing. Thus, there would never be a permissible appeal thereunder. We therefore construe that provision to mean that an aggrieved party may appeal from a decision of the commission notwithstanding the usual requirement of a statutorily required hearing.


 General Statutes § 4-166 (3) provides: “ ‘Pinal decision’ means (A) the agency determination in a contested case, (B) a declaratory ruling issued by an agency pursuant to section 4-176 or (C) an agency decision made after reconsideration. The term does not include a preliminary or intermediate ruling or order of an agency, or a ruling of an agency granting or denying a petition for reconsideration . . . .”
This case does not implicate the meaning of either subdivision (B) or (C) of § 4-166 (3), or of the language “a ruling of an agency granting or denying a petition for reconsideration” included in that subsection.


 General Statutes § 4-166 (2) provides: “ ‘Contested case’ means a proceeding, including but not restricted to rate-making, price fixing and licensing, in which the legal rights, duties or privileges of a party are required by statute to be determined by an agency after an opportunity for hearing or in which a hearing is in fact held, but does not include proceedings on a petition for a declaratory ruling under section 4-176 or hearings referred to in section 4-168 . . . .”


 General Statutes § 4-177a (a) provides: “The presiding officer shall grant a person status as a party in a contested case if that officer finds that: (1) Such person has submitted a written petition to the agency and mailed copies to all parties, at least five days before the date of hearing; and (2) the petition states facts that demonstrate that the petitioner’s legal rights, duties or privileges shall be specifically affected by the agency’s decision in the contested case.”


 General Statutes § 4-166 (9) provides: “ ‘Person’ means any individual, partnership, corporation, limited liability company, association, governmental subdivision, agency or public or private organization of any character, but does not include the agency conducting the proceeding . . . .”


 General Statutes § 4-177a (b) provides: “The presiding officer may grant any person status as an intervenor in a contested case if that officer finds that: (1) Such person has submitted a written petition to the agency and mailed copies to all parties, at least five days before the date of hearing; and (2) the petition states facts that demonstrate that the petitioner’s participa! ion is in the interests of justice and will not impair the orderly conduct of the proceedings.”


 General Statutes § 52-263 provides: “Upon the trial of all matters of fact in any cause or action in the Superior Court, whether to the court or jury, or before any judge thereof when the jurisdiction of any action or proceeding is vested in him, if either party is aggrieved by the decision of the court or judge upon any question or questions of law arising in the (rial, including the denial of a motion to set aside a verdict, he may appeal to the court having jurisdiction from the final judgment of the court or of such judge, or from the decision of the court granting a motion to set aside a verdict, except in small claims cases, which shall not be appealable, and appeals as provided in sections 8-8 and 8-9.”


 See footnote 12 of this opinion for the text of § 4-166 (3).


 The act is codified at General Statutes §§ 22a-14 through 22a-20.


 General Statutes §§ 22a-14 through 22a-20; see footnote 19 of this opinion.


 The terms “supplemental” and “supplementary” are synonymous. Webster’s Third New International Dictionary defines supplemental as “serving to supplement: of the character of a supplement: supplementary . . . .”


 General Statutes § 22a-16 provides: “The Attorney General, any political subdivision of the state, any instrumentality or agency of the state or of a political subdivision thereof, any person, partnership, corporation, association, organization or other legal entity may maintain an action in the superior court for the judicial district wherein the defendant is located, resides or conducts business, except that where the state is the defendant, such action shall be brought in the judicial district of Hartford, for declaratory and equitable relief against the state, any political subdivision thereof, any instrumentality or agency of the state or of a political subdivision thereof, any person, partnership, corporation, association, organization or other legal entity, acting alone, or in combination with others, for the protection of the *159public trust in the air, water and other natural resources of the state from unreasonable pollution, impairment or destruction provided no such action shall be maintained against the state for pollution of real property acquired by the state under subsection (e) of section 22a-133m, where the spill or discharge which caused the pollution occurred prior to the acquisition of the property by the state.” (Emphasis added.)


 See footnote 2 of this opinion for the text of § 22a-19.


 The dissent and concurring opinion relies on its review of the briefs in Red Hill Coalition, Inc. v. Town Plan & Zoning Commission, supra, 212 Conn. 727, to buttress its conclusion that the two Red Hill Coalition, Inc., cases—Red Hill Coalition, Inc. v. Conservation Commission, 212 Conn. 710, 563 A.2d 1339 (1989) (Red Hill I), and Red Hill Coalition, Inc. v. Town Plan & Zoning Commission, supra, 727 (Red Hill II)—decided the same issue that is presented in the present case, namely, whether § 22a-19 (a) expands the jurisdictional authority of an agency. We disagree with (he interpretation in the dissenting and concurring opinion of the issues addressed in those briefs. Moreover, we rely on the text of the unanimous opinions in both cases as the best evidence of the issues that were decided by the court. Close scrutiny of the text of both decisions reveals that neither addressed whether § 22a-19 (a) should be interpreted as expanding the otherwise limited authority of an agency. Likewise, we find no discussion of that issue in Paige v. Town Plan & Zoning Commission, 235 Conn. 448, 668 A.2d 340 (1995), another case cited in the dissenting and concurring opinion.


 General Statutes § 1-1 (a) provides: “In the construction of the statutes, words and phrases shall be construed according to the commonly approved usage of the language; and technical words and phrases, and such as have acquired a peculiar and appropriate meaning in the law, shall be construed and understood accordingly.”


 Practice Book § 10-1 provides: “Each pleading shall contain a plain and concise statement of the material facts on which the pleader relies, but not of the evidence by which they are to be proved, such statement to be divided into paragraphs numbered consecutively, each containing as nearly as may be a separate allegation. If any such pleading does not fully disclose the *163ground of claim or defense, the judicial authority may order a fuller and more particular statement; and, if in the opinion of the judicial authority the pleadings do not sufficiently define the issues in dispute, it may direct the parties to prepare other issues, and such issues shall, if the parties differ, be settled by the judicial authority.”


 General Statutes § 14-298 provides: “There shall be within the Department of Transportation a State Traffic Commission. Said Traffic Commission shall consist of the Commissioner of Transportation, the Commissioner of Public Safely and the Commissioner of Motor Vehicles. For the purpose of standardization and uniformity, said commission shall adopt and cause to be printed for publication regulations establishing a uniform system of traffic control signals, devices, signs and markings consistent with the provisions of this chapter for use upon the public highways. The commissioner shall make known to the General Assembly the availability of such regulations and any requesting member shall be sent a written copy or electronic storage media of such regulations by the commissioner. Taking into consideration the public safety and convenience with respect to the width and character of the highways and roads affected, the density of traffic thereon and the character of such traffic, said commission shall also adopt regulations, in cooperation and agreement with local traffic authorities, governing the use of state highways and roads on state-owned properties, and the operation of vehicles including but not limited to motor vehicles, as defined by section 14-1, and bicycles, as defined by section 14-286, thereon. A list of limited-access highways shall be published with such regulations and said list shall be revised and published once each year. The commissioner shall make known to the General Assembly the availability of such regulations and list and any requesting member shall be sent a written copy or electronic storage media of such regulations and list by the commissioner. A list of limited-access highways opened to traffic by the Commissioner of Transportation in the interim period between publications shall be maintained in the office of the State Traffic Commission and such regulations shall apply to the use of such listed highways. Said commission shall also make regulations, in cooperation and agreement with local traffic authorities, respecting the use by through truck traffic of streets and highways within the limits of, and *167under the jurisdiction of, any city, town or borough of this state for the protection and safety of the public. If said commission determines that the prohibition of through truck traffic on any street or highway is necessary because of an immediate and imminent threat to the public health and safety and the local traffic authority is precluded for any reason from acting on such prohibition, the commission, if it is not otherwise precluded from so acting, may impose such prohibition. Said commission may place and maintain traffic control signals, signs, markings and other safety devices, which it deems to be in the interests of public safety, upon such highways as come within the jurisdiction of said commission as set forth in section 14-297. The traffic authority of any city, town or borough may place and maintain traffic control signals, signs, markings and other safety devices upon the highways under its jurisdiction, and all such signals, devices, signs and markings shall conform to the regulations established by said commission in accordance with this chapter, and such traffic authority shall, with respect to traffic control signals, conform to the provisions of section 14-299.”